Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/22 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	A communication module to transmit and receive information (claim 7)
	A payment system to accept fees (claim 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Transmitting and receiving information are considered to be conventional acts that are not special functions that require a specialized algorithm (the Katz exceptions).  This statement of claim interpretation is simply setting forth that 112f has been invoked based on the claim language.  The desires of the applicant to not invoke 112f is noted but it is the claim language that controls, not attorney comment. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
				


35 USC 112, 2nd (112b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the preamble of the claim recites that the invention is a device, and the body of the claim defines the device as including the mechanical guide with an open end and a plurality of items with an anchoring structure that is attached to or integral with the items.  The applicant has amended the claim to recite that each item comprises a portion positioned outside of the device.  This does not make any sense and raises the issue of what the device of the preamble is limited to.  As the examiner has previously stated for the prosecution history, the claimed invention has been treated as a system claim (combination type of claim) because the body of the claim is not reciting just the mechanical guide and the structure that retains the items, the claim scope also includes the items and the anchoring structure attached to the items that engages the guide.  Therefore, the device of the preamble by virtue of the claim lanague itself includes the items, so it does not make any sense to recite that a portion of the item (that is part of the device) is outside of itself.  For this reason, the claim scope is not clear as far and is considered to be indefinite.  If weight is to be given to the language reciting that a portion of the item is/are positioned outside of the device, that implies that the items are not part of the device and contradicts the preamble and the body of the claim and the limitations recited therein.  The claim is indefinite because it is not clear if the claim is a combination claim or a sub-combination claim that does not include the items that have the anchoring structure.  The use of the term “device” in the preamble is problematic and is in part causing this indefiniteness issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (20120253508).
Claim interpretation statement:
For claim 1 the examiner again notes for the record that with respect to the term “device” that is used to define the claimed invention, the mechanical guide and each item having an anchoring mechanism are not part of one device so the claim is really reciting a system, not a device.  The device of the preamble is defined by the structure that is recited in the body of the claim.  When one looks to the figures it is apparent that the mechanical guide and the items to be dispensed and that have the anchoring mechanism that engages the mechanical guide are not part of the same device, they are two separate parts/devices that together define a system.  The examiner makes this statement for the record because the applicant has argued in the reply of 08/25/21 that the system of Holmes is not a device, and applicant currently argues that Holmes does not teach the items as outside of the device (when the item itself is technically part of the device per the claim language itself).  
	For claims 1, 5, 6, Holmes discloses a system and method of dispensing items 62 to users for shared distribution (renting).  Holmes discloses in paragraph 085 that the system can be used to rent out items to users.  Holmes discloses that the system/device comprises a mechanical guide 82 that has an open end for supporting a plurality of items, see figures 3-4 and paragraphs 053-054.  Holmes discloses that the guide member includes a channel that receives the items to be displayed.  This satisfies the claimed mechanical guide with an open end as claimed.  Holmes discloses an anchoring structure 102 that is attached to or integral within each of the items.  Paragraph 064 discloses that the anchoring structures 102 that slides into the guide are integral to the items.  The item is 62 and the anchoring mechanism forms a unit with the item 62 by virtue of attachment to the item 62.  Figures 12 and 13 show an example of an anchoring mechanism that is attached to each of the items.  Paragraph 064 teaches that the anchoring mechanism can be attached to the item such that it is formed as a single piece and so that it is able to resist separation from the package to which it is connected.  As is shown in the figures, a portion of the item is located outside of the device just as applicant’s own figure 4 shows.  The claim scope of “a portion” is broad and includes 100% the item, as is expressly shown in applicant’s own figure 4.  Applicant’s own figure 4 shows a portion of the item outside of the device just as Holmes shows the item outside of the device of Holmes, see figures 1, 3 for example.  The examiner notes that figures 3 and 4 have been argued previously for support for the claimed elements and the examiner notes that the claim is not considered to be exclusively reading on applicant’s figure 7.  As is shown in applicant’s own figure 4 and which is the same as what Holmes teaches in figure 3, the item is located outside of the device as claimed.  This claimed element has been treated as best understood due to the indefiniteness of this limitation.
The scanning system is considered to be satisfied by the scanning system of paragraph 051.  Discloses is that a scanning system can be used to scan items, including when they are being returned.  Applicant should take notice that the recitation to the scanning being “during distribution and return of the plurality of items” is reciting the intended manner in which the scanning system is to be used but does not define anything to the scanning system itself.  The claimed invention is a device/system type of claim.  The claimed invention is not a method so the timing of when items are scanned is not something that defines any structure to the scanning system that is being claimed.  Holmes discloses a scanning system, which satisfies what is claimed structurally. All that is claimed is a scanning system that can scan items and track items.  The intended manner in which the applicant wants the scanning system to be used and the timing of the scanning is not something that defines structure to the scanning system or the device of the claim.  Applicant is reminded that the claimed invention is directed to structure to a device/system, not steps to a method.  With respect to the tracking of the items, see paragraph 70 where it is disclosed that the items can be counted for tracking purposes.  Paragraph 070 discusses how the system allows for tracking of items to occur and teaches that this includes counting of items (see claim 5).  Calling the scanning system an automated unattended integrated scanning system is not defining any specific structure to the system not found in Holmes.
	For claim 4, a locking structure 74 is disclosed by Holmes, see paragraph 061.  The system of Holmes includes a locking structure that is used to lock the items to the guide so that they cannot be removed from the open end of the mechanical guide until the system authorizes the removal of an item(s) and unlocks the mechanical guide.
	For claim 7, the claimed communication module is considered to be satisfied by the disclosure in paragraph 040 to a network connection that allows the system to connect to another remote computer.  This satisfies what is claimed.
	For claim 8, Holmes discloses a payment system, see paragraph 041 where a payment system is disclosed as being used for accepting payments.  Holmes teaches a card reader for reading a credit or debit card to accept payments.
	For claim 9, when the system and device of Holmes is used for rentals as taught in paragraph 085, it follows that the fees charged would be rental fees.  As far as structure is concerned, Holmes teaches a payment system for accepting payment of fees, what the fees are called or labeled as being does not require anything particular in the payment system other than a system that can accept payment of fees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes 
(20120253508) in view of Rosenthal (20180315270).
	For claim 10, not disclosed by Holmes is that the device includes an enclosure that stores the plurality of items.  
	Rosenthal discloses a vending machine that uses a plurality of hanger arms (see figure 2) that supports items.  Rosenthal teaches a shell 103 that forms a housing (an interior compartment where the hanger arms are located), see paragraph 013.  See figures 1 and 4.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Holmes with a housing that forms an enclosure, so that the items are kept inside of the housing.  A housing yields the predictable result of housing the items and keeping them protected.  Rosenthal teaches that it is known in the art to provide a housing for the mechanical guides that support items to be dispensed and providing this type of structure to the system of Holmes would have been obvious.    

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (20120253508) in view of Blust et al. (20040254676) in view of official notice.
For claim 11, not disclosed is that the tracking of the items uses UHRFID to detect the presence or removal of items.
	Blust teaches the renting of products to consumers where the products include attached RFID tags to track the products.  See paragraph 122.  The use of RFID to track products, including for rentals, is well known in the art as is evidenced by Blust.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Holmes with RFID tags for the rented items so that they can be tracked using RFID technology.  This provides a predictable result of being able to better track the products by using RFID as opposed to scanning bar codes and such.  
	With respect to using ultra high RFID technology, the examiner takes official notice of the fact that UHF RFID is well known in the art as being a form of RFID technology.  UHF RFID is just RFID at a certain frequency (300 MHz-3GHz).  Because those of ordinary skill in the art can choose from low frequency RFID, high frequency RFID, and Ultra-high frequency RFID, the choice is one of a finite number of RFID options that are all well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ultra-high RFID, as is well known in the art.  This yields predictable results of providing the advantages that ultra-high RFID provides over low or high RFID.

Response to arguments	
	The traversal of the 112f claim interpretation taken by the examiner for the communication module to transmit and receive information (claim 7) and the payment system to accept fees (claim 8) is not persuasive.  The applicant has argued that the examiner has failed to identify the function that is associated with the recited module and system (the generic placeholder terms).  This is not persuasive because the function itself was identified by the examiner and is apparent from the language itself.  The module is the generic placeholder where the function is “to transmit and receive information”, similar to how the system is the generic placeholder and the function is to accept fees.  The argument that the examiner has not identified a function associated with the use of the generic placeholders is not persuasive.  The argument that the module and/or the system is modified by structure because the function of being able to transmit and receive information from a remote database modifies the generic placeholder is not persuasive.  The function that is associated with a generic placeholder is not modifying structure in the pending claims, it defines the function.  The 112f interpretation is being maintained.
	The traversal of the 102 rejection to Holmes is noted.  The traversal is considered to be moot based on the new grounds of rejection that addresses the amended claim scope, to which the applicant is referred.
	For the record, the examiner is not clear as to what embodiment of the figures the applicant thinks they are currently prosecuting.  In the response of 08/25/21 the applicant relies upon figures 3 and 4 for claimed invention and the limitation that the guide has an open end.  In the most recent response the applicant appears to point to figure 7 for support for the amended claim language.  Figures 4 and 7 are completely different and do not operate the same.  The claimed invention as current recited reads on figure 4 of applicant’s figures, not figure 7 in the opinion of the examiner.  Or put another way, the claim scope is such that it still reads on what is shown in figure 4 and is not limited to the structure of figure 7.  Also, with respect to the amendment reciting that a portion of each item is positioned outside of the device, the examiner requests the applicant to clarify exactly what “the device” is in the claims because it does not make sense to recite that the combination of the mechanical guide and the items with the anchoring structure comprise the device, while also reciting that a portion of the items is outside of the device.  This is confusing and is considered to be indefinite.  There is nothing claimed that makes it clear what the device is.  There is not even an inside to the device recited such that it is clear how the device is different from the items.  Reciting the item as being part of the device and then also reciting that a portion of the item is outside of itself (outside of the device) makes no sense and requires correction and/or clarification.
  	With respect to the argument that Holmes does not teach an automated and unattended integrated scanning system, this argument is not persuasive.  The applicant argues that the claim requires a scanning system being integral to the device.  This is not an accurate characterization of the claimed invention because the claim does not recite what has been argued.  The device of the claim includes the scanning system per the claim language itself so the argument is not commensurate with the scope of the claims.  Additionally, the scanning system is not claimed as being integrated with any particular element of the claim so the applicant cannot argue that the claim requires the scanning system be integral with the claimed device when the claim does not recite such an element.  The device that is recited in the preamble includes all that is recited in the body of the claim so the scanning system is already part of the device as far as this is a system claim with multiple separate physical pieces of structure that are not all connected and that are not integral to each other.    Just like the claimed items are not the same element as the guide (they are two separate physical pieces that are both part of the claimed system), the scanning system can be a separate physical structure as well.  This traversal also makes the examiner question what embodiment the applicant thinks they are prosecuting from the figures.
The applicant argues that what is claimed is different than Holmes, because the applicant feels that Holmes does not teach an integrated scanning system.  Other than arguing that the applicant disagrees with the examiner, nothing is argued that makes it clear how or why the claimed language results in a structural difference from that disclosed by Holmes.  Holmes teaches that there is a return box that allows for items to be scanned upon their return.  This requires a scanning system that can scan an item.  That is what the claim requires structurally, the intended manner of use for the scanning system does not define any structure to the system.  In the opinion of the examiner the scanning system of Holmes satisfies what is claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687